Title: To Thomas Jefferson from David Meade Randolph, 15 August 1793
From: Randolph, David Meade
To: Jefferson, Thomas



Dear Sir
Philadelphia 15: August 1793

I am disappointed not receiving a letter to-day—if you shall have had one from Monticellow, I shall thank you to mention any Thing relative to my family, which may have been communicated to you. I shall set out to-morrow, by the Stage for Virginia. Shou’d any letters be directed to your care, I shall be thankful to have them returned to the Richmond Post Office where I shall find them, as I shall be detained there necessarily several days in order to equip for the expedition to Monticellow. I am Sir, with every sentiment of personal regard your most Obet. Sert.

D M Randolph

